DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This office action is responsive to the Amendment/Remarks filed on 21 March, 2022. As directed by the amendment: claims 1-3 and 6-8 have been amended. Claims 4 and 5 are cancelled. No claim has been added. Thus, claims 1-3 and 6-8 are presently pending in this application.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  
The abstract of the disclosure is objected to because: 
“is taught,” “it is taught,” and “is also taught” are implied language and should be avoided.
Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“stopper mechanism” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In this case, the corresponding structure of “stopper mechanism” described in the specification (see pg. 6, lines 13-14) includes at least “valves, clip, hook-and-loop connectors such as VELCRO®, or simply folding or pinching of said ostomy bag.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a leakproof external receptacle” twice. It is unclear whether the second recitation is referring to the same receptacle as the first recitation or another separate receptacle. Applicant is advised to amend the second “a leakproof external receptacle” to --said leakproof external receptacle-- for clarity.
Regarding claims 2 and 3, “the group” lacks antecedent basis. Furthermore, “the group” in claim 3 consists of alternative members different from “the group” in claim 2. Therefore, “the group” in claims 2 and 3 is indefinite and are advised to be replaced with --a group-- for clarity.
Regarding claim 6, “said stopper” lacks antecedent basis and appears to refer to “a stopper mechanism” recited earlier. Therefore, “stopper” is advised to be amended to --said stopper mechanism-- for clarity.
Claim 6 recites the limitation "the position.” There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to amend to --a position--.
“safe, comfortable and sanitary” in claim 6 are relative terms which renders the claim indefinite. The terms “safe, comfortable and sanitary” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The method of disposal in the claim has been rendered indefinite by the use of the relative terms.
Remaining claims are rejected due to their dependency upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ryder et al. (US 20090088712 A1) in view of Friske (US 20130035654 A1).
Regarding claim 1, Ryder discloses an ostomy bag emptying device ("disposable receptacle for receiving bodily waste collection bags and a bodily attachment for the collection bag"; see Abstract) that allows a patient using said ostomy bag emptying device to bend and twist without altering the position of a leakproof external receptacle relative to a stoma site (NOTE: this statement is functional language that does not provide patentable structure to the invention. Ryder's disclosure also allows for such function), said ostomy bag emptying device comprising:
a commercially available ostomy bag 22 ("collection bag 22"; [0088]),
said ostomy bag 22 being adapted to be attached to a patient directly at a stoma site ("collection bag 22 and its bodily attachment 20 have been attached to the skin in close proximity of the artificial excretory opening or stoma"; [0093]); 
a leakproof external receptacle 1 ("bag 1"; [0087]; FIG. 1) with a top, a bottom, a body side, an outer side and a lumen ("bag 1 has an elongate body 2. The elongate body 2 has a top end 3 and a base end 4. The bag 1 is formed with an internal waste material-receiving chamber 5 formed between the top end 3 and the base end 4"; [0087]; FIG. 1); and 
a suspension mechanism 7,8 ("loop handles 7,8"; [0087]; FIG. 1) by which said leakproof external receptacle 1 is adapted to be removably affixed near said patient's stoma site ("receptacle or bag 1 and its content can be removed for disposal"; [0093]) that allows a patient using said ostomy bag emptying device to bend and twist without altering the position of said leakproof external receptacle 1 relative to said stoma site (NOTE: this statement is functional language that does not provide patentable structure to the invention. Ryder's disclosure also allows for such function).
Ryder fails to disclose the ostomy bag 22 is configured with a sealed top end and a bottom end with a stopper. However, Friske teaches an ostomy bag (“pouch 10”; [0011]; FIG. 1) with a sealed top end ("first and second sidewalls 12, 14 are sealed around peripheral edges 16"; [0011]; FIG. 1) and a bottom end with a stopper ("closure valve or assembly 22 at a lower portion thereof"; [0012]; FIG. 1). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ryder’s device such that the ostomy bag 22 is configured with a sealed top end and a bottom end with a stopper, as taught by Friske, for the purpose of allowing “for the selective drainage of the contents of the pouch” ([0012]).
Regarding claim 2, Ryder discloses said leakproof external receptacle 1 is a thin-membrane plastic bag, or a bag commonly found on airplanes used for containing vomitus ("Suitable materials for manufacturing the receptacle include treated cellulosic material, polyethylene or polypropylene films, plastics films with a paper backing, or a copolymer for example where one of the polymers is ethylene and the other is propylene"; [0094]).
Regarding claim 3, Ryder discloses said suspension mechanism 7,8 is loops integral to said leakproof external receptacle ("bag 1 is formed with loop handles 7,8"; [0087]; FIG. 1).
Regarding claim 6, Ryder discloses a method of using an ostomy bag emptying device ("method for disposing of bodily waste materials"; [0071]) that enables twisting and bending of a patient's body (NOTE: this statement is functional language that does not provide patentable structure to the invention. Ryder's disclosure also allows for such function), said method of using said ostomy bag emptying device comprising: 
Placing a suspension mechanism 7,8 on a belt ("belt portions 19 & 19a"; [0096]) on either side of an ostomy bag 22 (see FIG. 1 & 3);
Attaching a leakproof external receptacle 1 to said suspension mechanism 7,8 such that a bottom end of said ostomy bag 22 is within a lumen of said leakproof external receptacle 1 ("allow the receptacle receiving chamber 5 to accommodate the bodily waste collection bag 22"; [0098]; FIG. 3);
filling said leakproof external receptacle 1 with effluvium from said ostomy bag 22 ("to receive the collection bag 22 and any discharge from the stoma"; [0101]);
removing said bottom end of said ostomy bag 22 from said leakproof external receptacle 1 ("removal and replacement of a bodily waste material collection bag 22"; [0088]); 
Removing said filled leakproof external receptacle 1 from said suspension mechanism 7,8 ("disposable receptacle 1 can be closed if desired. It is removed from the user and disposed of as appropriate"; [0100]); 
Disposing of said filled leakproof external receptacle 1 and its contents in a safe, comfortable and sanitary way ("disposable receptacle 1 can be closed if desired. It is removed from the user and disposed of as appropriate"; [0100]); 
Replacing said leakproof external receptacle 1 with a clean leakproof external receptacle 1 ("new collection bag 1 may then be attached to the newly fitted bodily attachment or directly to the user"; [0100]).
Ryder fails to disclose releasing a stopper mechanism to allow a flow of effluvium from said ostomy bag 22 into said leakproof external receptacle 1. However, Friske teaches releasing a stopper mechanism ("closure valve or assembly 22 at a lower portion thereof"; [0012]; FIG. 1) to allow a flow of effluvium from said ostomy bag 22 into said leakproof external receptacle 1 ("allows for the selective drainage of the contents of the pouch"; [0012]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ryder’s device such that there is a releasing a stopper mechanism to allow a flow of effluvium from said ostomy bag 22 into said leakproof external receptacle 1, as taught by Friske, for the purpose of allowing “for the selective drainage of the contents of the pouch” ([0012]).
Ryder also fails to disclose said patient closing said stopper. However, Friske teaches said patient closing said stopper ("selective drainage" suggests that stopper 22 may be closed; [0012]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ryder’s device such that said patient closing said stopper, as taught by Friske, for the purpose of allowing “for the selective drainage of the contents of the pouch” ([0012]).
Regarding claim 7, Ryder discloses said leakproof external receptacle 1 is a thin-membrane plastic bag, or a bag commonly found on airplanes used for containing vomitus ("Suitable materials for manufacturing the receptacle include treated cellulosic material, polyethylene or polypropylene films, plastics films with a paper backing, or a copolymer for example where one of the polymers is ethylene and the other is propylene"; [0094]).
Regarding claim 8, Ryder discloses said suspension mechanism 7,8 is loops integral to said leakproof external receptacle ("bag 1 is formed with loop handles 7,8"; [0087]; FIG. 1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 6-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please refer to rejection discussions above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Beliveau (US 20150080817 A1) - A colostomy bag is made from a plastic, similar to a zip and seal sandwich bag, which is attached to the body by a wax and band aid type skin barrier, adhered to the skin over one's colostomy stoma. The ostomywear is made from designed cotton and blended fabrics, a decorative or plain outside fabric and a lining fabric.
Roche (US 7993313 B1) - apparatus to receive feces from an ostomy pouch or urine from a person for disposal which comprises an adjustable strap member worn about a neck of the person to hang down therefrom. A waste receptacle is provided. A mechanism is for detachably mounting the waste receptacle to distal ends of the adjustable strap member at a groin area of the person. The person can discharge the feces from an open end of the ostomy pouch and also urinate into the waste receptacle.
Strang et al. (US 20100249734 A1) - a device for containing, positioning, holding, and/or supporting an ostomy pouching system. In particular, the present invention provides a bag comprising one or more shoulder support straps for containing, positioning, holding, and supporting an ostomy pouch over a surgical stoma.
Belt (US 20060258997 A1) - Pouches which receive and contain ostomy bags which are in use by ostomy patients. The body-facing wall of the pouch covers substantially the entirety of the facing surface of the ostomy bag, except for portions of the bag which are necessarily exposed to the user's body in attaching the ostomy bag to the stoma.
Millman (US 5653701 A) - An ostomy support belt includes a main pocket for supporting the weight of a conventional pouch for holding bodily drainages. A secondary pocket is provided on the inside of the ostomy support belt in which a support plate is inserted for providing additional lateral support to the areas of the skin and abdomen surrounding the stoma and to increase adhesion where the pouch attaches to the skin surrounding the stoma and to prevent leakage, skin irritation, mounding, and herniation.
Walters (US 5651777 A) - A supporting device for the ostomy pouch having a waist belt with a length adjuster, an attaching means for connecting ends, an attaching means for attaching the belt to the sling.
Turner (US 5643233 A) - A post-surgical drainage carrier for carrying a post-surgical drainage container used for draining fluids from patients after surgery. The post-surgical drainage carrier includes a pouch and a belt.
Helmer (US 5135519 A) - An ostomy maintenance apparatus comprising a shielding member made of a flexible lightweight material and fastened around ostomates waist using a releasable securing arrangement, a receptacle having an opening and being releasably attachable to the shielding member using an attaching arrangement.
Willett (US 5026362 A) - An ostomy bag holder and cover of lightweight fabric material, comprises a waist encircling belt adapted to be adjustably secured about the waist of the user, and a pouch secured to the belt for holding and covering an ostomy bag, said pouch comprising a back panel having a cut-out therein for providing access from an ostomy bag to a stoma, and a front panel having releasable fastening means thereon for releasably attaching the front panel to the belt for covering an ostomy bag supported in the pouch.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781